Powell, J.
The exception is to the dismissing of the motion fox new trial for want of prosecution, and to the refusal of the judge *382to reinstate it after the adjournment of the term to which it was set. After carefully considering the facts recited in the bill of exceptions and the record, we are of the opinion that, while counsel for the movant is to be exonerated from all charge of neglect in the prosecution of his motion, and while his failure to press the matter to an earlier hearing was due to his generosity to opposing counsel, on account of the state of the latter’s health, still after the motion had been allowed thus to pend for nearly four years, and until the trial judge had -forgotten the facts, it was not an abuse of discretion for him to dismiss the motion, and, even though it appeared that the order of dismissal was improviclently granted on the particular date on which it was granted, there was no error in refusing to reinstate the motion after the adjournment of the term.

Judgment affirmed.